Citation Nr: 0724448	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-12 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1959.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 rating decision of the RO in Newark, New 
Jersey, which granted the veteran's claim for service 
connection for bilateral hearing loss and assigned an initial 
noncompensable (i.e., 0 percent) rating retroactively 
effective from November 30, 2001.  He wants a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1998) (when a veteran timely appeals his initial rating, 
VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others).

In May 2004, the veteran testified at a hearing in support of 
his claim at the RO before a local Decision Review Officer 
(DRO).


FINDING OF FACT

At the very worst, the veteran has level II hearing acuity in 
his right ear and level IV hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 
4.86, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The requirements apply to all five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Here, records show the RO sent the veteran a VCAA letter in 
March 2002 and July 2002 when he was trying to establish his 
underlying entitlement to service connection.  His service 
connection claim was granted in the December 2002 rating 
decision, and the RO assigned an initial noncompensable 
disability rating and an effective date of November 30, 2001.  
In Dingess, the Court held that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated - it has 
been proven."  The Court further held in Dingess that when a 
claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  But in the Dunlap decision, also cited above, 
the Court clarified this is only true if the grant of service 
connection and assignment of the initial disability rating 
and effective date occurred prior to the VCAA's enactment - 
meaning before November 9, 2000.  If, on the other hand, 
as here, this did not occur until after the enactment of the 
VCAA, the veteran is entitled to pre-initial decision notice 
concerning all elements of his claim - including the 
downstream disability rating and effective date elements.  
And if this did not occur, there is a question of whether 
this is prejudicial error.

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that any error by VA in providing the 
VCAA notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), concerning any element of a claim, is presumed 
prejudicial, and that once an error is identified the burden 
shifts to VA to show the error was harmless.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007); Simmons v. Nicholson, 487 
F.3d 892 (2007).

Here, the RO admittedly did not send the veteran notice 
concerning the downstream disability rating and effective 
date elements of his claim before initially adjudicating it 
in December 2002.  However, in the April 2004 statement of 
the case (SOC), the RO apprised him of the specific criteria 
he needed to meet in order to obtain a higher (i.e., initial 
compensable) disability rating for his hearing loss.  The RO 
then readjudicated the claim in the August 2006 supplemental 
SOC (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).  

In the August 2006 SSOC, the RO again apprised the veteran of 
the downstream disability rating element and also of the 
effective date element of his claim.  However, the veteran 
has not identified or submitted any additional evidence in 
response to warrant again readjudicating his claim and 
sending him another SSOC.  See 38 C.F.R. § 19.31.  See also 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007).  Moreover, since the Board is denying his claim for a 
higher initial rating for his hearing loss, the downstream 
disability and effective date elements of his claim are moot.  
So any errors in the timing of the notice of these elements 
are nonprejudicial and, therefore, merely harmless error.  
See Sanders, 487 F.3d 881; Simmons, 487 F.3d 892.  

For these reasons, the VCAA's provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events or 
content of the VCAA notice is not shown to have any effect on 
the case or to cause injury to him.  Thus, any such error is 
harmless and does not prohibit consideration of his claim on 
the merits at this juncture.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Disability Ratings

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 12 Vet. App. 
at 125-26.

In evaluating service-connected hearing loss, disability 
ratings are derived by a "mechanical" (i.e., non-
discretionary) application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Ratings for hearing loss range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI represent nine categories of 
the percentage of discrimination based on the controlled 
speech discrimination test.  The horizontal columns in Table 
VI represent nine categories of decibel loss based on the 
pure tone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to the pure tone decibel loss.  See 38 C.F.R. § 
4.85.

The percentage evaluation is found from Table VII by 
intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and 
the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation of Level 
V and the poorer ear has a numeric designation of Level VII, 
the percentage evaluation is 30 percent.  See 38 C.F.R. §§ 
4.85(b), 4.87 (2004).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The method described above using Tables VI and VII was not 
changed and, therefore, has no effect on the veteran's claim.  
However, changes were made to 38 C.F.R. § 4.86 for 
exceptional patterns of hearing impairment.



The language of 38 C.F.R. § 4.86(a) now provides that, when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  

The language of 38 C.F.R. § 4.86(b) provides that when the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Again, each ear 
will be evaluated separately.  

Analysis

The veteran underwent four separate VA audiological 
examinations in July 2002, February 2004, July 2004, and 
April 2006.  The results of these examinations show that the 
veteran's bilateral hearing acuity has decreased during the 
course of this appeal but, unfortunately, still does not meet 
the criteria for an initial compensable rating.

The July 2002 VA audiological examination revealed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
55
55
60
LEFT
25
30
55
60
60

The pure tone threshold averages were 50 in the right ear and 
52 in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 96 
percent in the left ear.  By applying these audiological 
results to 38 C.F.R. § 4.85, Table VI , the veteran had Level 
I hearing acuity in his right ear and Level II hearing acuity 
in his left ear.  

The February 2004 VA audiological examination revealed pure 
tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
60
55
65
LEFT
25
35
55
60
60

The pure tone threshold averages were 53 in the right ear and 
52 in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the right ear and 92 
percent in the left ear.  According to 38 C.F.R. § 4.85, 
Table VI , the veteran had Level II hearing acuity in his 
right ear and Level I hearing acuity in his left ear.  

The July 2004 VA audiological examination revealed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
50
55
55
LEFT
25
35
50
60
55

The pure tone threshold averages were 48 in the right ear and 
50 in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in both ears.  According to 
38 C.F.R. § 4.85, Table VI , the veteran had Level II hearing 
acuity in both ears.  



The most recent April 2005 VA audiological examination 
revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
60
55
60
LEFT
30
40
55
55
55

The pure tone threshold averages were 54 in the right ear and 
51 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 80 
percent in the left ear.  According to 38 C.F.R. § 4.85, 
Table VI , the veteran had Level II hearing acuity in the 
right ear and Level IV hearing acuity in the left ear.  

The clinical evidence of record shows that the veteran's 
right ear hearing loss, at its worst, was no greater than 
Level II.  The evidence also shows that his left ear hearing 
loss, at its worst, was no greater than Level IV.  Despite 
the obvious increase in his hearing loss in recent years, 
these findings still correspond to a noncompensable (i.e., 0 
percent) disability rating.  See 38 C.F.R. § 4.85, Table VII.  
Accordingly, there is no basis upon which the Board may grant 
a higher, compensable disability rating for his hearing loss.

The Board also has considered whether the veteran may be 
entitled to a compensable disability rating under the special 
provisions of 38 C.F.R. § 4.86, which, as noted above, 
provide an alternative means of rating his bilateral hearing 
loss if there is evidence of exceptional patterns of hearing 
impairment.  However, § 4.86 is not applicable here because 
he does not have a 55 or greater decibel loss at 1,000, 
2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.86(a).  He 
also does not have a pure tone threshold of 30 decibels or 
less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz.  
See 38 C.F.R. § 4.86(b).  Accordingly, he is not entitled to 
a compensable rating under § 4.86.



The Board notes that the veteran has submitted a lay 
statement from his wife in support of his claim for an 
initial compensable rating.  In her statement dated in May 
2004, the veteran's wife explained that her husband always 
had poor hearing but that the problem had increased in recent 
years.  She also noted that his hearing loss affected his 
quality of life in both social and work situations and that 
his hearing aids, while helpful, were not a perfect solution.  
The Board has taken the observations of his wife into 
consideration.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997) (lay persons are competent to provide evidence of 
observable events).  However, her statement is insufficient 
to establish by clinical findings the level of his hearing 
loss disability under the criteria set forth in 38 C.F.R. § 
4.85(a).  As noted above, the evaluation of disability 
ratings for service-connected hearing loss are based solely 
on the application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  See Lendenmann, 3 Vet. App. at 349.

The Board also notes that the veteran has submitted several 
other pieces of evidence in support of his claim.  A November 
2000 private audiological examination contained a diagnosis 
of mild to moderately severe sensorineural hearing loss.  
However, the examination report did not list the pure tone 
threshold results or indicate whether the speech recognition 
testing was conducted in accordance with VA regulations.  
Similarly, a July 2004 statement from the veteran's private 
physician and VA outpatient treatment records dated in 2005 
showed that the veteran used hearing aids, but they did not 
contain any clinical findings that could be used to evaluate 
his hearing loss in accordance with VA regulations.  
Therefore, this evidence cannot help to determine whether the 
veteran is entitled to an initial compensable disability 
rating for his bilateral hearing loss.  See Id; 38 C.F.R. § 
3.385.

In determining that the veteran is not entitled to an initial 
compensable rating for his hearing loss, the Board has also 
considered whether he is entitled to a higher rating on an 
extra-schedular basis.  However, the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  See 38 C.F.R. § 3.321(b)(1) (2006).  
During the course of this appeal, the veteran stated several 
times that his hearing loss interfered with his ability to 
perform his job as a financial adviser.  In a March 2006 
statement, the veteran reported that he had been forced to 
retire, something that he attributed to his hearing loss.  
However, he also indicated in that statement that his 
employer's decision was related to the fact that he had 
recently turned 70.  Although the veteran indicated at his 
May 2004 DRO hearing that he would attempt to obtain a 
statement from his employer on this issue, there is no 
evidence in the record to this effect.  In the absence of any 
evidence that the veteran was forced to retire because of his 
hearing loss, rather than other factors, there is no showing 
of marked interference with employment, meaning above and 
beyond that contemplated by his current schedular rating - 
albeit noncompensable.  See 38 C.F.R. § 4.1.  So there are no 
legitimate grounds for referring this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the veteran's claim for an 
initial compensable rating for bilateral hearing loss must be 
denied because the preponderance of the evidence is 
unfavorable, in turn meaning there is no reasonable doubt to 
resolve in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial compensable disability rating for 
bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


